DETAILED ACTION

Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Objections
Claims 1, 10, & 11 are objected to because of the following grammatical informalities:  

Correct grammatical error repeated in claims 1, 10, & 11:
“a time [[

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusanagi (US20190215659) in view of Xu ("Trip similarity computation for context-aware travel recommendation exploiting geotagged photos").

Claim 1:
Kusanagi explicitly teaches:
A method of providing a content contextual-information- based service, the method comprising:
(Kusanagi) – “There is provided a destination information retrieval device including: a first memory; and a first processor connected to the first memory, wherein the first processor acquires posted information from a management server that manages a social networking service (SNS), determines, based on the acquired posted information and current positional information regarding a vehicle, a destination of the vehicle, and outputs the determined destination as destination information” (Abstract)
Examiner Note: Posted Information corresponds to Content. A destination based on the acquired posted information is equivalent to a location (see spec. Para 0030). Therefore, destination corresponds to contextual information. 

acquiring at least one content information of at least one content posted through a first service of a user based on information on activities of the first service of the user;
(Kusanagi) – “A first aspect is a destination information retrieval device including: a first memory; and a first processor connected to the first memory. The first processor acquires posted information from a management server that manages a social networking service (SNS), determines, based on the acquired posted information and current positional information regarding a vehicle, a destination of the vehicle, and outputs the determined destination as destination information.” (Para 0008)
“As illustrated in FIG. 1, the destination information retrieval system 10 according to the present embodiment includes a center server 20, a car navigation device 30, an SNS server 40, and a mobile terminal 50. The car navigation device 30 of the present embodiment is mounted on a vehicle 12 in which a user who uses an SNS rides. This SNS is managed by the SNS server 40. In the following descriptions, an occupant who rides in the vehicle 12 is defined as a “specific user” among users who use the SNS, and the user is distinguished from the other users who use the SNS. The center server 20, the car navigation device 30, the SNS server 40, and the mobile terminal 50 are mutually connected via a network N1” (Para 0047)
Examiner Note: Posted Information corresponds to Content Information. Social Networking Service corresponds to first service.

transmitting the at least one content information to a terminal;
(Kusanagi) – “As illustrated in FIG. 5A, the car navigation device 30 that serves as a positional information provision device, includes a control unit 31, a storage unit 34, a communication unit 36, a GPS unit 38, and a display unit 39.” (Para 0064)
“The ID information table 27B stores, for example, an account and a password necessary for browsing the post by the specific user in the SNS server 40, a terminal unique ID for specifying the car navigation device 30, and a terminal unique ID for specifying the mobile terminal 50.” (Para 0059)
“FIG. 8 is an exemplary display of the display unit 39 in the case of the route optimization processing performed on the basis of the destination data 27E of FIG. 4A. … Although FIG. 4A illustrates exemplary destinations for drives, the post content in the SNS can be reflected onto the traveling route of the vehicle 12, in the present embodiment.” (Para 0096)
“The center server 20, the car navigation device 30, the SNS server 40, and the mobile terminal 50 are mutually connected via a network N1.” (Para 0047)
“The communication unit 36 that is a communication interface, is connected to the network N1 (see FIG. 1). This communication unit 36 has a function of communicating with the center server 20.” (Para 0069)
Examiner Note: car navigation device corresponds to terminal. For the post content to be reflected on the display device, it would have been transmitted to the navigation device.

when the at least one content information is selected by the terminal, generating at least one route information for arrival at [a time of forming a similar environment to] an environment when content corresponding to the selected content information is generated, based on contextual information of the content corresponding to the selected content information; and
(Kusanagi) – “The first processor acquires posted information from a management server that manages a social networking service (SNS), determines, based on the acquired posted information and current positional information regarding a vehicle, a destination of the vehicle, and outputs the determined destination as destination information.” (Para 0008)
“The destination information retrieval device of the first aspect acquires the posted information of a user in the SNS, generates the destination information for creating a traveling route, on the basis of the acquired posted information and the current positional information regarding the vehicle, and outputs the destination information. This destination information retrieval device can provide a recommended traveling route to an occupant in the vehicle, using the posted information in the SNS.” (Para 0009)
“the optimization unit 33 performs destination selection processing. Specifically, the occupant selects whether or not the acquired destination is to be reflected onto the traveling route, on the display unit 39 that serves as the touch panel. Then, the optimization unit 33 performs the following processing, on the basis of the destination based on the selection.” (Para 0111)
Examiner Note: A destination based on the acquired posted information is equivalent to a location (see spec. Para 0030). Therefore, destination corresponds to contextual information. Per BRI, destination (or location) is also a type of environment.

transmitting the at least one route information to the terminal.
(Kusanagi) – “This destination information output from the output unit 26 is transmitted from the communication unit 28 to the car navigation device 30. The destination information can be transmitted from the communication unit 28 to the SNS server 40 and the mobile terminal 50.” (Para 0058)
“The destination information retrieval device of the first aspect acquires the posted information of a user in the SNS, generates the destination information for creating a traveling route, on the basis of the acquired posted information and the current positional information regarding the vehicle, and outputs the destination information. This destination information retrieval device can provide a recommended traveling route to an occupant in the vehicle, using the posted information in the SNS.” (Para 0009)


Kusanagi does not explicitly teach:
a time of forming a similar environment to

Xu, in the same field of endeavor, teaches:
a time of forming a similar environment to
(Xu) – “The popularity of GPS-enabled digital cameras, smart phones, and photo sharing web sites, e.g. Flickr and Panoramio, has led to huge volumes of community-contributed geotagged photos (CCGPs) available on the Internet, which could be regarded as digital footprints of photo takers. In this paper, we propose a method to make context-aware and trip similarity based travel recommendations by mining CCGPs…The season and weather context are considered during the mining and the recommendation processes.” (Abstract)
“A geotagged photo p can be defined as p = (id, t, g, X, u) containing a photo’s unique identification, id; its geotags, g; its time-stamp, t; and the identification of the user who contributed the photo, u. Each photo p can be annotated with a set of textual tags, X. Geotags
g of photo p is the coordinates of the geographical region where photo p was taken.” (Pg 2 Sec II)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the
claimed invention, to have modified the destination information retrieval device of Kusanagi with the geotag data mining of Xu. One of ordinary skill in the art would have been motivated to make these modifications in order “to predict the preferences of users in an unknown city precisely and generate better recommendations than baseline methods.” (Xu Pg 4 Sec VIII)

Claim 2:
Kusanagi, in combination with the references taught in Claim 1, teach those respective limitations.
Kusanagi further teaches:
wherein the first service comprises at least one of a social media, a messenger service, or a service for information for evaluation of each place.
(Kusanagi) – “There is provided a destination information retrieval device including: a first memory; and a first processor connected to the first memory, wherein the first processor acquires posted information from a management server that manages a social networking service (SNS), determines, based on the acquired posted information and current positional information regarding a vehicle, a destination of the vehicle, and outputs the determined destination as destination information” (Abstract)

Claim 3:
Kusanagi, in combination with the references taught in Claim 2, teach those respective limitations.
Kusanagi further teaches:
wherein the content comprises at least one of an image or a video image configuring a post of the social media.
(Kusanagi) – “There is provided a destination information retrieval device including: a first memory; and a first processor connected to the first memory, wherein the first processor acquires posted information from a management server that manages a social networking service (SNS), determines, based on the acquired posted information and current positional information regarding a vehicle, a destination of the vehicle, and outputs the determined destination as destination information” (Abstract)
“The ‘posted information’ includes, for example, text information including text data, image information including still image and moving image data, and sound information including sound data.” (Para 0050)

Claim 4:
Kusanagi, in combination with the references taught in Claim 3, teach those respective limitations.
Kusanagi does not teach the following limitation. However, Xu further teaches:
[wherein the contextual information] comprises a photographing location and a time of the image or the video image was created.
(Xu) – “The popularity of GPS-enabled digital cameras, smart phones, and photo sharing web sites, e.g. Flickr and Panoramio, has led to huge volumes of community-contributed geotagged photos (CCGPs) available on the Internet, which could be regarded as digital footprints of photo takers. In this paper, we propose a method to make context-aware and trip similarity based travel recommendations by mining CCGPs…The season and weather context are considered during the mining and the recommendation processes.” (Abstract)
“A geotagged photo p can be defined as p = (id, t, g, X, u) containing a photo’s unique identification, id; its geotags, g; its time-stamp, t; and the identification of the user who contributed the photo, u. Each photo p can be annotated with a set of textual tags, X. Geotags
g of photo p is the coordinates of the geographical region where photo p was taken.” (Pg 2 Sec II)
Examiner Note: Bracketed text taught in claims from which this depends.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the
claimed invention, to have modified the destination information retrieval device of Kusanagi with the geotag data mining of Xu. One of ordinary skill in the art would have been motivated to make these modifications in order “to predict the preferences of users in an unknown city precisely and generate better recommendations than baseline methods.” (Xu Pg 4 Sec VIII)


Claim 9:
Kusanagi, in combination with the references taught in Claim 2, teach those respective limitations.
Kusanagi further teaches:
Wherein the method comprises: acquiring the [content information] based on whether the user sets preference corresponding to the information on activities.
(Kusanagi) – “A third aspect is the destination information retrieval device, in the first processor, the preference of the specific user is set by the specific user who rides in the vehicle.” (Para 0012)
“The destination information retrieval device of the third aspect can reflect the preference of the specific user onto the traveling route in advance.” (Para 0013)
Examiner Note: Bracketed text taught in claims from which this depends.

Claim 10:
Kusanagi explicitly teaches:
A non-transitory computer-readable recording medium having a program recorded thereon, the program to direct a processor to perform acts of:
(Kusanagi) – “There is provided a destination information retrieval device including: a first memory; and a first processor connected to the first memory, wherein the first processor acquires posted information from a management server that manages a social networking service (SNS), determines, based on the acquired posted information and current positional information regarding a vehicle, a destination of the vehicle, and outputs the determined destination as destination information” (Abstract)
“A non-transitory storage medium, such as a hard disk drive (HDD), a solid state drive (SSD), or a flash memory, is used as the storage unit 27. The storage unit 27 of the present embodiment stores the execution program 27A for performing various types of processing in the center server 20.” (Para 0059)

acquiring at least one content information of at least one content posted through a first service of a user based on information on activities of the first service of the user;
(Kusanagi) – “A first aspect is a destination information retrieval device including: a first memory; and a first processor connected to the first memory. The first processor acquires posted information from a management server that manages a social networking service (SNS), determines, based on the acquired posted information and current positional information regarding a vehicle, a destination of the vehicle, and outputs the determined destination as destination information.” (Para 0008)
“As illustrated in FIG. 1, the destination information retrieval system 10 according to the present embodiment includes a center server 20, a car navigation device 30, an SNS server 40, and a mobile terminal 50. The car navigation device 30 of the present embodiment is mounted on a vehicle 12 in which a user who uses an SNS rides. This SNS is managed by the SNS server 40. In the following descriptions, an occupant who rides in the vehicle 12 is defined as a “specific user” among users who use the SNS, and the user is distinguished from the other users who use the SNS. The center server 20, the car navigation device 30, the SNS server 40, and the mobile terminal 50 are mutually connected via a network N1” (Para 0047)
Examiner Note: Posted Information corresponds to Content Information. Social Networking Service corresponds to first service.

transmitting the at least one content information to a terminal;
(Kusanagi) – “As illustrated in FIG. 5A, the car navigation device 30 that serves as a positional information provision device, includes a control unit 31, a storage unit 34, a communication unit 36, a GPS unit 38, and a display unit 39.” (Para 0064)
“The ID information table 27B stores, for example, an account and a password necessary for browsing the post by the specific user in the SNS server 40, a terminal unique ID for specifying the car navigation device 30, and a terminal unique ID for specifying the mobile terminal 50.” (Para 0059)
“FIG. 8 is an exemplary display of the display unit 39 in the case of the route optimization processing performed on the basis of the destination data 27E of FIG. 4A. … Although FIG. 4A illustrates exemplary destinations for drives, the post content in the SNS can be reflected onto the traveling route of the vehicle 12, in the present embodiment.” (Para 0096)
“The center server 20, the car navigation device 30, the SNS server 40, and the mobile terminal 50 are mutually connected via a network N1.” (Para 0047)
“The communication unit 36 that is a communication interface, is connected to the network N1 (see FIG. 1). This communication unit 36 has a function of communicating with the center server 20.” (Para 0069)
Examiner Note: car navigation device corresponds to terminal. For the post content to be reflected on the display device, it would have been transmitted to the navigation device.

when the at least one content information is selected by the terminal, generating at least one route information for arrival at [a time of forming a similar environment to] an environment when content corresponding to the selected content information is generated, based on contextual information of the content corresponding to the selected content information; and
(Kusanagi) – “The first processor acquires posted information from a management server that manages a social networking service (SNS), determines, based on the acquired posted information and current positional information regarding a vehicle, a destination of the vehicle, and outputs the determined destination as destination information.” (Para 0008)
“The destination information retrieval device of the first aspect acquires the posted information of a user in the SNS, generates the destination information for creating a traveling route, on the basis of the acquired posted information and the current positional information regarding the vehicle, and outputs the destination information. This destination information retrieval device can provide a recommended traveling route to an occupant in the vehicle, using the posted information in the SNS.” (Para 0009)
“the optimization unit 33 performs destination selection processing. Specifically, the occupant selects whether or not the acquired destination is to be reflected onto the traveling route, on the display unit 39 that serves as the touch panel. Then, the optimization unit 33 performs the following processing, on the basis of the destination based on the selection.” (Para 0111)
Examiner Note: A destination based on the acquired posted information is equivalent to a location (see spec. Para 0030). Therefore, destination corresponds to contextual information. Per BRI, destination (or location) is also a type of environment.

transmitting the at least one route information to the terminal.
(Kusanagi) – “This destination information output from the output unit 26 is transmitted from the communication unit 28 to the car navigation device 30. The destination information can be transmitted from the communication unit 28 to the SNS server 40 and the mobile terminal 50.” (Para 0058)
“The destination information retrieval device of the first aspect acquires the posted information of a user in the SNS, generates the destination information for creating a traveling route, on the basis of the acquired posted information and the current positional information regarding the vehicle, and outputs the destination information. This destination information retrieval device can provide a recommended traveling route to an occupant in the vehicle, using the posted information in the SNS.” (Para 0009)


Kusanagi does not explicitly teach:
a time of forming a similar environment to

Xu, in the same field of endeavor, teaches:
a time of forming a similar environment to
(Xu) – “The popularity of GPS-enabled digital cameras, smart phones, and photo sharing web sites, e.g. Flickr and Panoramio, has led to huge volumes of community-contributed geotagged photos (CCGPs) available on the Internet, which could be regarded as digital footprints of photo takers. In this paper, we propose a method to make context-aware and trip similarity based travel recommendations by mining CCGPs…The season and weather context are considered during the mining and the recommendation processes.” (Abstract)
“A geotagged photo p can be defined as p = (id, t, g, X, u) containing a photo’s unique identification, id; its geotags, g; its time-stamp, t; and the identification of the user who contributed the photo, u. Each photo p can be annotated with a set of textual tags, X. Geotags
g of photo p is the coordinates of the geographical region where photo p was taken.” (Pg 2 Sec II)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the
claimed invention, to have modified the destination information retrieval device of Kusanagi with the geotag data mining of Xu. One of ordinary skill in the art would have been motivated to make these modifications in order “to predict the preferences of users in an unknown city precisely and generate better recommendations than baseline methods.” (Xu Pg 4 Sec VIII)

Claim 11:
Kusanagi explicitly teaches:
A content contextual-information-based service provision system comprising: 
(Kusanagi) – “There is provided a destination information retrieval device including: a first memory; and a first processor connected to the first memory, wherein the first processor acquires posted information from a management server that manages a social networking service (SNS), determines, based on the acquired posted information and current positional information regarding a vehicle, a destination of the vehicle, and outputs the determined destination as destination information” (Abstract)
“A non-transitory storage medium, such as a hard disk drive (HDD), a solid state drive (SSD), or a flash memory, is used as the storage unit 27. The storage unit 27 of the present embodiment stores the execution program 27A for performing various types of processing in the center server 20.” (Para 0059)
Examiner Note: Posted Information corresponds to Content. A destination based on the acquired posted information is equivalent to a location (see spec. Para 0030). Therefore, destination corresponds to contextual information.

a first server configured to acquire at least one content information of at least one content posted through a first service of a user based on information on activities of the first service of the user, from a second server; and
(Kusanagi) – “the destination information retrieval system 10 according to the present embodiment includes a center server 20, a car navigation device 30, an SNS server 40, and a mobile terminal 50.” (Para 0047)
“acquiring posted information from a management server that manages a social networking service (SNS);”
“A first aspect is a destination information retrieval device including: a first memory; and a first processor connected to the first memory. The first processor acquires posted information from a management server that manages a social networking service (SNS), determines, based on the acquired posted information and current positional information regarding a vehicle, a destination of the vehicle, and outputs the determined destination as destination information.” (Para 0008)
“As illustrated in FIG. 1, the destination information retrieval system 10 according to the present embodiment includes a center server 20, a car navigation device 30, an SNS server 40, and a mobile terminal 50. The car navigation device 30 of the present embodiment is mounted on a vehicle 12 in which a user who uses an SNS rides. This SNS is managed by the SNS server 40. In the following descriptions, an occupant who rides in the vehicle 12 is defined as a “specific user” among users who use the SNS, and the user is distinguished from the other users who use the SNS.” (Para 0047)
Examiner Note: Posted Information corresponds to Content Information. Social Networking Service corresponds to first service.


a terminal configured to:
(Kusanagi) – “As illustrated in FIG. 5A, the car navigation device 30 that serves as a positional information provision device, includes a control unit 31, a storage unit 34, a communication unit 36, a GPS unit 38, and a display unit 39.” (Para 0064)
“The ID information table 27B stores, for example, an account and a password necessary for browsing the post by the specific user in the SNS server 40, a terminal unique ID for specifying the car navigation device 30, and a terminal unique ID for specifying the mobile terminal 50.” (Para 0059)
Examiner Note: car navigation device corresponds to terminal.

receive the acquired at least one content information; and
(Kusanagi) – “This destination information output from the output unit 26 is transmitted from the communication unit 28 to the car navigation device 30. The destination information can be transmitted from the communication unit 28 to the SNS server 40 and the mobile terminal 50.” (Para 0058)
“The destination information retrieval device of the first aspect acquires the posted information of a user in the SNS, generates the destination information for creating a traveling route, on the basis of the acquired posted information and the current positional information regarding the vehicle, and outputs the destination information. This destination information retrieval device can provide a recommended traveling route to an occupant in the vehicle, using the posted information in the SNS.” (Para 0009)

when receiving selection input of the at least one content information, transmit information on the selection input to the first server, wherein the first server is configured to:
(Kusanagi) – “the optimization unit 33 performs destination selection processing. Specifically, the occupant selects whether or not the acquired destination is to be reflected onto the traveling route, on the display unit 39 that serves as the touch panel. Then, the optimization unit 33 performs the following processing, on the basis of the destination based on the selection.” (Para 0111)
“The center server 20, the car navigation device 30, the SNS server 40, and the mobile terminal 50 are mutually connected via a network N1.” (Para 0047)
“The communication unit 36 that is a communication interface, is connected to the network N1 (see FIG. 1). This communication unit 36 has a function of communicating with the center server 20.” (Para 0069)
“the car navigation device 30 that has received the positional information request, transmits the current position of the vehicle 12 as the positional information from the communication unit 36 to the center server 20.” (Para 0092)

generate at least one route information for arrival at [a time of forming a similar environment to] an environment when content corresponding to the selected content information is created, based on contextual information of the content corresponding to the selected content information; and
(Kusanagi) – “The first processor acquires posted information from a management server that manages a social networking service (SNS), determines, based on the acquired posted information and current positional information regarding a vehicle, a destination of the vehicle, and outputs the determined destination as destination information.” (Para 0008)
“The destination information retrieval device of the first aspect acquires the posted information of a user in the SNS, generates the destination information for creating a traveling route, on the basis of the acquired posted information and the current positional information regarding the vehicle, and outputs the destination information. This destination information retrieval device can provide a recommended traveling route to an occupant in the vehicle, using the posted information in the SNS.” (Para 0009)
Examiner Note: A destination based on the acquired posted information is equivalent to a location. Therefore, Destination corresponds to contextual information (see spec. Para 0030).

transmitting the at least one route information to the terminal.
(Kusanagi) – “This destination information output from the output unit 26 is transmitted from the communication unit 28 to the car navigation device 30. The destination information can be transmitted from the communication unit 28 to the SNS server 40 and the mobile terminal 50.” (Para 0058)
“The destination information retrieval device of the first aspect acquires the posted information of a user in the SNS, generates the destination information for creating a traveling route, on the basis of the acquired posted information and the current positional information regarding the vehicle, and outputs the destination information. This destination information retrieval device can provide a recommended traveling route to an occupant in the vehicle, using the posted information in the SNS.” (Para 0009)


Kusanagi does not explicitly teach:
a time of forming a similar environment to

Xu, in the same field of endeavor, teaches:
a time of forming a similar environment to
(Xu) – “The popularity of GPS-enabled digital cameras, smart phones, and photo sharing web sites, e.g. Flickr and Panoramio, has led to huge volumes of community-contributed geotagged photos (CCGPs) available on the Internet, which could be regarded as digital footprints of photo takers. In this paper, we propose a method to make context-aware and trip similarity based travel recommendations by mining CCGPs…The season and weather context are considered during the mining and the recommendation processes.” (Abstract)
“A geotagged photo p can be defined as p = (id, t, g, X, u) containing a photo’s unique identification, id; its geotags, g; its time-stamp, t; and the identification of the user who contributed the photo, u. Each photo p can be annotated with a set of textual tags, X. Geotags
g of photo p is the coordinates of the geographical region where photo p was taken.” (Pg 2 Sec II)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the
claimed invention, to have modified the destination information retrieval device of Kusanagi with the geotag data mining of Xu. One of ordinary skill in the art would have been motivated to make these modifications in order “to predict the preferences of users in an unknown city precisely and generate better recommendations than baseline methods.” (Xu Pg 4 Sec VIII)

Claim 12:
Rejected using the same rationale as Claim 2

Claim 13:
Rejected using the same rationale as Claim 3

Claim 14:
Rejected using the same rationale as Claim 4

Claim 19:
Rejected using the same rationale as Claim 9

Claim 20:
Kusanagi, in combination with the references taught in Claim 11, teach those respective limitations.
Kusanagi further teaches:
Wherein the terminal comprises a vehicle terminal or a user terminal.
(Kusanagi) – “As illustrated in FIG. 5A, the car navigation device 30 that serves as a positional information provision device, includes a control unit 31, a storage unit 34, a communication unit 36, a GPS unit 38, and a display unit 39.” (Para 0064)
“The ID information table 27B stores, for example, an account and a password necessary for browsing the post by the specific user in the SNS server 40, a terminal unique ID for specifying the car navigation device 30, and a terminal unique ID for specifying the mobile terminal 50.” (Para 0059)
Examiner Note: car navigation device corresponds to vehicle terminal.

Claim(s) 5-7, & 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusanagi (US20190215659) in view of Xu ("Trip similarity computation for context-aware travel recommendation exploiting geotagged photos”) further in view of Sugiyama (US20100057347).

Claim 5:
Kusanagi, in combination with the references taught in Claim 4, teach those respective limitations.
Kusanagi does not teach the following limitation. However, Xu further teaches:
[wherein generating the at least one route information comprises:]
determining information on an environment when the image or the video image was created in the photographing location based on the contextual information;
(Xu) – “The popularity of GPS-enabled digital cameras, smart phones, and photo sharing web sites, e.g. Flickr and Panoramio, has led to huge volumes of community-contributed geotagged photos (CCGPs) available on the Internet, which could be regarded as digital footprints of photo takers. In this paper, we propose a method to make context-aware and trip similarity based travel recommendations by mining CCGPs…The season and weather context are considered during the mining and the recommendation processes.” (Abstract)
“A geotagged photo p can be defined as p = (id, t, g, X, u) containing a photo’s unique identification, id; its geotags, g; its time-stamp, t; and the identification of the user who contributed the photo, u. Each photo p can be annotated with a set of textual tags, X. Geotags
g of photo p is the coordinates of the geographical region where photo p was taken.” (Pg 2 Sec II)
Examiner Note: Bracketed text taught in claims from which this depends.

[determining at least one time of forming an environment] having a predetermined range of similarity to information on the environment when the content is created; and
(Xu) – “Input: a query Q = (ua, s, w, d), where ua is a target user; s is the season information; w is the weather information; and d is the target city user ua will visit. Output: a list of locations in target city d that are recommended for user ua to visit. A query Q is processed by the following two steps: In the first step, locations of the target city that meet the contextual constraints s and w are filtered out to form the candidate set of tourist locations L’. In the second step, we utilize the user-location matrix MUL that represents the preferences of users and MTT that represents the similarities among users to personalize the location recommendations for user ua in the target city… After computing the preference of user for each location li in L’, we order the locations based on preference score and return k locations as the query result.” (Pg. 4 Sec VI)
Examiner Note: Bracketed text taught in claims from which this depends.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the
claimed invention, to have modified the destination information retrieval device of Kusanagi with the geotag data mining of Xu. One of ordinary skill in the art would have been motivated to make these modifications in order “to predict the preferences of users in an unknown city precisely and generate better recommendations than baseline methods.” (Xu Pg 4 Sec VIII)

Xu Does not teach:
[generating the at least one route information] comprising a departure time and a route for reaching the photographing location before the at least one time elapses based on a current position of the terminal regarding the at least one time.

Sugiyama, in the same field of endeavor, teaches:
[generating the at least one route information] comprising a departure time and a route for reaching [the photographing location] before the at least one time elapses based on a current position of [the terminal] regarding the at least one time.
(Sugiyama) – “The estimated time of arrival calculating portion 30 computes presumed time until arrival at the waypoint from the current position of the vehicle based on the information on the route until the waypoint output from the route searching portion 5, and computes the estimated time of arrival from this presumed time. Then, the calculating portion 11 outputs the information on the estimated time of arrival computed by the estimated time of arrival calculating portion 30 to the search portion 10.” (Para 0070)
“Based on road data and the information of the destination, the route searching portion 5 sets a route from the current position of the vehicle to the destination, and outputs image information to which processing such as map matching has been applied to the display control portion 7.” (Examiner Note: Bracketed text taught in claims from which this depends.
Para 0055)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the
claimed invention, to have modified the destination information retrieval device of Kusanagi and the geotag data mining of Xu with the estimated time of arrival calculating capability of Sugiyama. One of ordinary skill in the art would have been motivated to make these modifications in order “to provide a vehicle navigation system that can search for a route that enables the user to stop by a facility matching the user's needs in a desired area and can reduce the amount of operation when searching for facilities.” (Sugiyama Para 0013)

Claim 6:
Kusanagi, in combination with the references taught in Claim 5, teach those respective limitations.
Kusanagi does not teach the following limitation. However, Xu further teaches:
[wherein the information on the environment] comprises at least one of a season, sun elevation, a sun direction, or weather.
(Xu) – “The popularity of GPS-enabled digital cameras, smart phones, and photo sharing web sites, e.g. Flickr and Panoramio, has led to huge volumes of community-contributed geotagged photos (CCGPs) available on the Internet, which could be regarded as digital footprints of photo takers. In this paper, we propose a method to make context-aware and trip similarity based travel recommendations by mining CCGPs…The season and weather context are considered during the mining and the recommendation processes.” (Abstract)
Examiner Note: Bracketed text taught in claims from which this depends.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the
claimed invention, to have modified the destination information retrieval device of Kusanagi with the geotag data mining of Xu. One of ordinary skill in the art would have been motivated to make these modifications in order “to predict the preferences of users in an unknown city precisely and generate better recommendations than baseline methods.” (Xu Pg 4 Sec VIII)

Claim 7:
Kusanagi, in combination with the references taught in Claim 2, teach those respective limitations.
Kusanagi does not teach the following limitation. However, Sugiyama further teaches:
wherein, when the corresponding content is content related to a facility, the method comprises: generating the at least one route information based on an operating time of the facility.
(Sugiyama) – “Moreover, based on the estimated time of arrival at a waypoint calculated by the estimated time of arrival calculating means and the business hours information of the facility stored in the business hours storing means, in the case of the business hours determining means determining that a facility cannot be arrived at during the business hours of the facility, the substitute facility searching means searches, for example, for a facility that can be arrived at during business hours as a substitute facility. Based on this search result, it is possible to set a waypoint and a route thereof with the route searching means. Therefore, it is possible to perform setting of a waypoint that corresponds to the business hours of the facility, and as a result, it is possible to achieve an improvement of the merchantability.” (Para 0017)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the
claimed invention, to have modified the destination information retrieval device of Kusanagi and the geotag data mining of Xu with the estimated time of arrival calculating capability of Sugiyama. One of ordinary skill in the art would have been motivated to make these modifications in order “to provide a vehicle navigation system that can search for a route that enables the user to stop by a facility matching the user's needs in a desired area and can reduce the amount of operation when searching for facilities.” (Sugiyama Para 0013)

Claim 15:
Rejected using the same rationale as Claim 5

Claim 16:
Rejected using the same rationale as Claim 6

Claim 17:
Rejected using the same rationale as Claim 7

Claim(s) 8 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusanagi (US20190215659) in view of Xu ("Trip similarity computation for context-aware travel recommendation exploiting geotagged photos”) further in view of Prakah-Asante (US20161027294).

Claim 8:
Kusanagi, in combination with the references taught in Claim 2, teach those respective limitations.
Kusanagi does not teach the following limitation. However, Prakah-Asante further teaches:
[wherein the method comprises:] acquiring the content information using a second account of the user when a first account of the user regarding the first service is operatively associated with the second account of the user, which is a connected car service.
(Prakah-Asante) – “The illustrative embodiments provide an in-vehicle application or an application on a brought-in device customized to present more relevant information pertaining to the drive for customers would be of value.” (Para 0031)
“In this illustrative example, a user sets up an application account so that the application for determining context relevant destination information can access the appropriate media delivery accounts. The process receives an identification of each relevant account 401 (e.g., without limitation, email address, text phone number or account access site, social media site identifiers, etc.). For each identified account, if needed, access rights are also provided 403.” (Para 0053)
Examiner Note: in-vehicle application corresponds to connected car service. Application account corresponds to second account. Bracketed text taught in claims from which this depends.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the
claimed invention, to have modified the destination information retrieval device of Kusanagi and the geotag data mining of Xu with the in-vehicle application of Prakah-Asante. One of ordinary skill in the art would have been motivated to make these modifications in order “to access a driver-owned media delivery account to determine context-relevant information relating to the destination.” (Prakah-Asante Para 0005)

Claim 18:
Rejected using the same rationale as Claim 8

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID RUBEN PEDERSEN whose telephone number is (571)272-9696. The examiner can normally be reached M-Th: 07:00 -16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on (571) 270-3415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID RUBEN PEDERSEN/Examiner, Art Unit 4164         

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667     


August 26, 2022